207 F.2d 775
Elsa BERG, Appellant,v.COMMERCIAL TRAVELERS MUTUAL ACCIDENT ASSOCIATION OF AMERICA,UTICA, NEW YORK, Appellee.
No. 14499.
United States Court of AppealsFifth Circuit.
Nov. 10, 1953.

Granat & Frank, Rowling W. Granat, Miami Beach, Fla., for appellant.
James A. Dixon, Leonard G. Egert, Miami, Fla., Dixon, DeJarnette & Bradford, Miami, Fla., of counsel, for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
HUTCHESON, Chief Judge.


1
The material facts in this case are the same in substance as those in Parmalee v. Commercial Travelers Mutual Accident Association of America, 5 Cir., 206 F.2d 523 decided Aug. 6, 1953.


2
The judgment appealed from is, therefore, affirmed on the authority of that case.